Order entered October 5, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00051-CR

        FRANCISCO JAVIER ROSALES SANTAMARIA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F17-72122-U

                                     ORDER

      Appellant’s brief was initially due on July 16, 2020. When it was not filed,

we notified appellant by postcard dated July 20, 2020 and instructed him to file the

brief and an extension motion by July 30, 2020. Appellant subsequently filed two

extension motions, making the brief due on September 11, 2020. To date, no brief

has been filed and we have had no further communication from appellant.

      We ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make
appropriate findings and recommendations and determine whether appellant

desires to prosecute this appeal, whether appellant has abandoned the appeal, or

whether appointed counsel has abandoned the appeal. See TEX. R. APP. P. 38.8(b).

If the trial court cannot obtain appellant’s presence at the hearing, the trial court

shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d
708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent,

the trial court is ORDERED to take such measures as may be necessary to assure

effective representation, which may include appointment of new counsel.

      We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within THIRTY

DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable

Stephanie Huff, Presiding Judge, 291st Judicial District Court; to J. Stephen

Cooper; and to the Dallas County District Attorney’s Office, Appellate Division.

      This appeal is ABATED to allow the trial court to comply with the above

order. The appeal shall be reinstated thirty days from the date of this order or when

the findings are received, whichever is earlier.




                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE